Citation Nr: 9920324	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a compensable rating for residuals of a stress 
fracture of the right third metatarsal, with postoperative 
residuals of a Morton's neuroma.  

Entitlement to a compensable rating for residuals of a stress 
fracture of the left third metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1976 to October 
1980.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in June 1995 which denied the claimed benefits.  

The Board notes that a rating decision in February 1997 found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for schizophrenia.  
Although a notice of disagreement as to that issue was 
received in March 1997 and the veteran was furnished a 
statement of the case in February 1999, the record does not 
reflect that a substantive appeal regarding that issue has 
been received.  Therefore, that issue is not properly before 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  


FINDINGS OF FACT

1.  The evidence shows that residuals of a stress fracture of 
the right third metatarsal, with postoperative residuals of a 
Morton's neuroma, are manifested by complaints of tenderness 
and pain on use; no functional impairment is objectively 
shown.  

2.  The evidence shows that residuals of a stress fracture of 
the left third metatarsal are manifested by complaints of 
tenderness and pain on use; no functional impairment is 
objectively shown.  

3.  The veteran has metatarsalgia of both feet as a residual 
of the service connected foot injuries.


CONCLUSIONS OF LAW

Residuals of stress fractures of the third metatarsals of 
both feet consisting of bilateral metatarsalgia warrant a 10 
percent rating under applicable schedular criteria.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, and Code 5279 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records indicate that the veteran 
sustained stress fractures of the third metatarsal of both 
feet.  X-rays in 1977 showed that both fractures were healed.  
He subsequently developed a Morton's neuroma between the 
second and third metatarsals of his right foot and the 
neuroma was excised in July 1977.  In 1979, the veteran 
reported the recurrence of his foot pain.  

During a private evaluation for an unrelated disorder in 
1984, the veteran reported his history of stress fracture in 
his right foot, but he indicated that he was then having no 
trouble with the foot.  Other records in the 1980s reflect 
that he was able to play tennis.  

In October 1990, the veteran was evaluated by VA for 
complaints of foot pain.  On examination, both feet showed 
low longitudinal arches, but normal range of motion.  There 
was also tenderness over the metatarsal heads.  Metatarsalgia 
was diagnosed and custom molded shoe inserts, arch supports, 
and metatarsal pads were prescribed.  

A VA compensation examination was conducted in February 1991.  
The veteran reported at that time that he had had trouble 
with his feet ever since the injuries in service and that, at 
that time, his right foot was worse than his left foot.  He 
complained of pain in both feet on standing and walking, 
particularly barefoot.  He indicated that he had not received 
the arch supports that had been prescribed.  The veteran 
stated that his foot symptoms had not improved or worsened in 
years.  On examination, there was no external abnormality 
noted, other than a faint, linear, well healed, 1-inch scar 
between the second and third toes on the dorsum of the right 
foot.  The veteran indicated that both of those toes had been 
numb since the surgery.  There was no pain on range of motion 
of those toes.  The examiner noted small, thin, non-tender 
calluses on the forefoot.  There was no pain on squeezing the 
metatarsals, but the veteran reported slight tenderness on 
very deep palpation on the third right web space.  Small, 
thin calluses were also noted on the left foot.  The examiner 
recorded no tenderness on pressure over the metatarsal heads 
or on squeezing the left metatarsals, except for some 
discomfort at the head of the fifth left metatarsal.  X-rays 
of both feet were reported to be unremarkable, although old 
healed fractures of both third metatarsals could not be ruled 
out.  The examiner commented that the clinical findings were 
minimal in relation to the symptoms of discomfort that the 
veteran reported with his forefeet.  

VA clinic records show that the veteran was seen in 1992 and 
again in 1994 complaining of bilateral foot pain.  No 
abnormal clinical findings were reported.  

Another VA compensation examination was conducted in April 
1995.  At that time, the veteran reported that he had "a lot 
of pain in both feet during cloudy days" and on standing or 
walking.  He located the pain in his forefeet, just proximal 
to the toes, on both the sole and dorsum of the feet.  The 
examiner noted that the veteran did not run or engage in any 
sports and that he had a history of working as a dishwasher.  
On examination, there was a 3x5mm non-adherent, non-tender 
scar on the dorsum of the right foot.  The veteran complained 
of some discomfort on squeezing the metatarsals of both feet, 
as well as on pressure under the metatarsals of the forefoot, 
although there was no localized pain and no exaggeration of 
discomfort on extension or flexion of the toes.  Both active 
and passive flexion caused no discomfort.  The veteran 
reported no discomfort on palpation of the Achilles tendon, 
on standing on tip-toe, on walking, or on pressure on the 
heels.  The ankle moved easily.  X-rays of both feet were 
noted to be unremarkable, with no significant changes since 
the prior studies in 1991.  The examiner's diagnosis was 
metatarsalgia of both feet, with no localization to any one 
metatarsal on either foot.  

The record indicates that the veteran is receiving Social 
Security disability benefits, primarily on account of his 
non-service-connected psychiatric disorder.  The records of 
periodic VA and private outpatient visits for treatment of 
that disorder between February 1993 and May 1996 do not 
reflect any complaints or abnormal clinical findings 
concerning his feet.  

A personal hearing was conducted before a hearing officer at 
the RO in November 1995.  The veteran described his foot 
pain, essentially as reported previously, and indicated that 
the pain is his only symptom.  He stated that he had found 
one brand of shoe most comfortable and that he used inserts 
in those shoes.  But the veteran testified that he received 
only some relief from using the inserts and BC powder.  The 
veteran's mother also testified at the hearing, noting her 
observations of the veteran in connection with his foot 
disabilities in corroboration of his reported symptoms and 
stating that he had tried working part-time, but that he 
would return after working 3 or 4 hours having a lot of pain 
in his feet.  She indicated that he would even need to take 
breaks while mowing the lawn because of the pain.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

For residuals of foot injuries, a 30 percent rating is 
warranted for severe impairment.  A 20 percent rating is 
appropriate for moderately severe residuals.  If the residual 
impairment is moderate, a 10 percent evaluation is for 
assignment.  Code 5284.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).  

Initially, the Board notes the veteran's representative's 
comments in July 1999 to the effect that the report of the 
April 1995 VA compensation examination, being "over two 
years old," is inadequate.  In this regard, the Board is 
cognizant of the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994), wherein it was stated that VA's 
duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination."  In Caffrey, the VA examination was 
conducted approximately two years prior to the Board's 
decision and the Court held that that particular examination 
was "too remote" to constitute a "contemporaneous 
examination."  However, in a subsequent precedent opinion 
that is binding on the Board, VA's General Counsel held that 
it is not necessary 

to remand an appealed disability-benefits 
claim solely because of the passage of 
time since an otherwise adequate 
examination report was prepared.  Rather, 
[such] an examination ... will ordinarily 
be adequate for purposes of the Board's 
determination, except to the extent that 
the claimant asserts that the disability 
in question has undergone an increase in 
severity since the time of the 
examination.  

VAOPGCPREC 11-95.  

In this case, the April 1995 examination report, particularly 
in light of the entire evidentiary record, provides 
sufficient information for evaluating the veteran's foot 
disabilities and the veteran has not claimed that those 
disabilities have become more severe since the examination.  
Accordingly, the Board finds that no additional examination 
is needed.  

The record indicates that no examiner, particularly in recent 
years, has reported any significant abnormal clinical 
findings regarding the veteran's feet.  Arch supports and 
shoe inserts were previously prescribed for the veteran.  He 
has indicated that he uses such devices, but they provide 
only minimal relief of his foot pain.  

Considering the clinical evidence added to the record in 
recent years in relation to the diagnostic code that pertains 
to foot injuries, the Board notes the absence of significant 
abnormal clinical findings regarding either of the veteran's 
feet.  There is lay evidence in the record (i.e., statements 
by the veteran and testimony adduced at his personal hearing) 
that does indicate that his foot disabilities produce 
somewhat more impairment than has been apparent to recent 
examiners, particularly as the disabilities affect his 
ability to work.  The Board cannot ignore such lay evidence; 
however, the most recent VA examiner noted that the veteran 
did not report any discomfort on walking nor was any 
pathology found on examinations which would be consistent 
with the complaints.

The Board notes the provisions of 38 C.F.R. § 4.40 insofar as 
they indicate that pain on use, as evidenced by the visible 
behavior of the claimant and supported by adequate pathology, 
is an indicator of functional loss.  The recent VA examiner 
did not corroborate the veteran's complaint of pain on use.  
Further, the record does not reflect notations of 
pathological findings (i.e., the previous stress fractures 
and some recent, albeit minimal, abnormal clinical findings) 
to support such complaints.  

Accordingly, considering the totality of the evidence, and 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49, as 
well as the holding of the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that the impairment due to 
the veteran's foot disabilities does not reflect moderate 
impairment; accordingly, the requirements for a compensable 
rating for either foot are not met under Code 5284. 
§ 5107(b).  

Despite the above, the analysis does not stop here.  
Examinations have shown the presence of metatarsalgia as a 
residual of the foot injuries.  Under Code 5279, a 10 percent 
rating is provided for metatarsalgia, either unilateral or 
bilateral.  Thus, it is concluded that in lieu of the 
separate noncompensable ratings for the fractures, the 
veteran is entitled to a 10 percent rating for bilateral 
metatarsalgia, which is the maximum rating assignable under 
Code 5279.  

Inasmuch as the Board has assigned a compensable rating for 
the veteran's bilateral foot disability, the provisions 
38 C.F.R. § 3.324 are not for application.  


ORDER

A 10 percent rating and no more is granted for bilateral 
metatarsalgia as residuals of stress fractures of the third 
metatarsals of both feet, subject to the regulations 
governing the award of monetary benefits.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

